



WARNING

The President of the panel hearing this appeal directs that the following
    should be attached to the file:

An order restricting publication in this proceeding under ss. 486.4(1),
    (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the
    Criminal Code
provide:

486.4(1)       Subject to subsection
    (2), the presiding judge or justice may make an order directing that any
    information that could identify the complainant or a witness shall not be
    published in any document or broadcast or transmitted in any way, in
    proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151,
    152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210,
    211, 212, 213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)      an offence under section 144
    (rape), 145 (attempt to commit rape), 149 (indecent assault on female), 156
    (indecent assault on male) or 245 (common assault) or subsection 246(1)
    (assault with intent) of the
Criminal Code
, chapter C-34 of the
    Revised Statutes of Canada, 1970, as it read immediately before January 4,
    1983, or

(iii)     an offence under subsection
    146(1) (sexual intercourse with a female under 14) or (2) (sexual intercourse
    with a female between 14 and 16) or section 151 (seduction of a female between
    16 and 18), 153 (sexual intercourse with step-daughter), 155 (buggery or
    bestiality), 157 (gross indecency), 166 (parent or guardian procuring
    defilement) or 167 (householder permitting defilement) of the
Criminal Code
,
    chapter C-34 of the Revised Statutes of Canada, 1970, as it read immediately
    before January 1, 1988; or

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in any of subparagraphs (a)(i) to (iii).

(2)     In proceedings in respect of the
    offences referred to in paragraph (1)(a) or (b), the presiding judge or justice
    shall

(a)     at the first reasonable
    opportunity, inform any witness under the age of eighteen years and the
    complainant of the right to make an application for the order; and

(b)     on application made by the
    complainant, the prosecutor or any such witness, make the order.

(3)     In proceedings in respect of an
    offence under section 163.1, a judge or justice shall make an order directing
    that any information that could identify a witness who is under the age of
    eighteen years, or any person who is the subject of a representation, written
    material or a recording that constitutes child pornography within the meaning
    of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)     An order made under this section
    does not apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b).

486.6(1)       Every person who fails to
    comply with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or
    (2) is guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order
    referred to in subsection (1) applies to prohibit, in relation to proceedings taken
    against any person who fails to comply with the order, the publication in any
    document or the broadcasting or transmission in any way of information that
    could identify a victim, witness or justice system participant whose identity
    is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL
    FOR ONTARIO

CITATION: R. v. Karnes, 2013 ONCA 605

DATE: 20131003

DOCKET: C56179

Goudge, Cronk and Gillese JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jeffrey Allan Karnes

Appellant

Edward Kiernan, for the appellant

Katie Doherty, for the respondent

Heard and released orally: September 30, 2013

On appeal from the conviction entered on May 30, 2012 and
    the sentence imposed on September 27, 2012 by Justice B. Matheson of the Superior
    Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

Following a trial by judge alone, the appellant was convicted of one
    count of sexual assault on the young daughter of his former girlfriend. The
    assaults occurred when the complainant was seven to nine years of age and
    persisted for a period of almost 3 years. The appellants companion conviction
    on one count of touching for a sexual purpose was stayed in accordance with
R.
    v. Kienapple
(1974), 15 C.C.C. (2d) 524 (S.C.C.). The appellant was
    sentenced to three years imprisonment.

[2]

The appellant appealed from his conviction and sentence; however, he has
    since abandoned his sentence appeal.

[3]

In support of his conviction appeal, the appellant first argues that the
    trial judge erred by relying on the absence of any proven inconsistencies
    between the complainants trial testimony, and her earlier statement to the
    police and her testimony at the preliminary inquiry, to bolster her
    credibility. The appellant says that this offends the rule against oath-helping
    since prior consistent statements cannot be used to enhance the credibility of
    the person making those statements.

[4]

We do not accept this argument.

[5]

Although the trial judge referred to the absence of any demonstrated
    inconsistencies between the complainants evidence at the preliminary inquiry
    and her statement to the police, on the one hand, and her testimony at trial,
    on the other hand, there is nothing in his reasons to suggest that he relied on
    this fact, which appears to have been accurate on its face, to positively
    support the complainants credibility. Unlike the facts in
R. v. Hariraj
,
    2012 ONCA 294, in this case neither the Crown in its final submissions nor the
    trial judge in his reasons indicate that the complainant was telling the truth because
    no inconsistences were drawn out of her police statement and her prior
    testimony. Further, the trial judges impugned comment appears to have been responsive
    to the defence claim at trial that the complainants evidence should be
    rejected in part on the basis of inconsistencies.

[6]

This ground of appeal fails.

[7]

The appellant next argues that the trial judge erred in his assessment
    of the appellants credibility by concluding, inaccurately, that the appellant
    was inconsistent in certain of his evidence at trial, in particular, concerning
    whether and to what extent he babysat the complainant and her brother alone.

[8]

We disagree. Having reviewed the relevant transcript references, we see
    no error in the trial judges finding that the appellant shifted his evidence
    on this issue on cross-examination from that given during his examination-in-chief.
    We see no misapprehension of the appellants relevant evidence in this regard.

[9]

Finally, the appellant contends that the trial judges reasons fail to meet
    the standard for sufficiency of reasons set out in
R. v. Sheppard
,
    [2002] 1 SCR 860 because they fail to explain why the appellants evidence did
    not give rise to a reasonable doubt in the trial judges mind.

[10]

Again,
    we disagree. When the trial judges reasons are examined as a whole, as they
    must be, they are sufficient to explain his basis for disbelieving the
    appellant and convicting him of the charged offence. As noted by the Supreme Court
    in
R. v. Boucher
, [2005] S.C.J. No. 73, trial judges are not required
    to slavishly follow and delineate in their reasons the three steps in
R. v.
    W.(D.)
, [1991] S.C.R. 26. In this case, the appellant acknowledges that
    the trial judge properly identified the requirements of
R. v. W.(D.)
. On
    this record, there is no reason to assume that having done so, he then failed
    to properly apply them.

[11]

The
    appeal is dismissed.

S.T. Goudge J.A.

E.A. Cronk J.A.

E.E. Gillese J.A.


